EXCLUSIVE OPTION AGREEMENT
 
This Exclusive Option Agreement (this “Option Agreement”) is entered into, as of
April 15, 2009, in Guangzhou City of The People’s Republic of China


BETWEEN


Vodafun Limited, with a registered address at Palm Grove House, P.O. Box 438,
Road Town, Tortola, British Virgin Islands (“Party A”);


AND


Galaxy Software (Guangzhou) Limited, with a business address at Room North-02,
9th Floor, No. 89 Zhongshan Avenue, Tianhe District, Guangzhou 510630, the
People’s Republic of China (“ Party B ”);


AND


Each of the shareholders of Party B listed on the signature pages hereto
(collectively, the “Party C ”).


(Party A, Party B and Party C are referred to collectively in this Option
Agreement as the “Parties”.)


RECITALS


1.  
Party A, a company incorporated under the law of British Virgin Islands and has
the expertise in the business of providing advisory and services in developing,
marketing, and distributing cell phone online games;

2.  
Party B is a private-owned company incorporated in the People’s Republic of
China (“PRC”), and is engaged in cell phone games development and website
production to be used in mobile Internet; as well as research and design of
info-tech network system (the “Business”);

3.  
Party C refers collectively to the shareholders of Party B, and has the
ownership of 100% equity interest in Party B (each, an “Equity Interest” and
collectively the “Equity Interests”)

4.  
A series agreements, including the Business Operating Agreement, Consulting
Services Agreement and the Equity Pledge Agreement (collectively the “Said
Agreements”), have been entered into by and among the Parties on April 15, 2009;

5.  
The Parties are entering into this Option Agreement in conjunction with the Said
Agreements



 
1

--------------------------------------------------------------------------------

 
NOW, THEREFORE, the Parties to this Option Agreement hereby agree as follows


1.  
Purchase and Sale of Equity Interest



1.1.  
Grant of Rights. Party C (hereafter collectively the “Transferor”) hereby
irrevocably grants to Party A an exclusive option to purchase or cause any
person designated by Party A (“Designated Persons”) to purchase, to the extent
permitted under PRC Law, according to the steps determined by Party A, at the
price specified in Section 1.3 of this Option Agreement, at any time from the
Transferor a portion or all of the equity interests held by Transferor in Party
B (the “Option”). No Option shall be granted to any third party other than Party
A and/or its Designated Persons. Party B hereby agrees to the granting of the
Option by Party C to Party A and/or its Designated Persons. The “person” set
forth in this clause and this Option Agreement means an individual person,
corporation, joint venture, partnership, enterprise, trust or a non-corporation
organization.



1.2.  
Exercise of Rights. According to the stipulations of PRC laws and regulations,
Party A and/or its Designated Persons may exercise Option by issuing a written
notice (the “Notice”) to the Transferor and specifying the equity interest
purchased from Transferor (the “Purchased Equity Interest”) and the manner of
purchase.



1.3.  
Purchase Price. For Party A to exercise the Option, the purchase price of the
Purchased Equity Interest (“Purchase Price”) shall be equal to the lowest price
permissible under the applicable laws.



1.4.  
Transfer of the Purchased Equity Interest. Upon each exercise of the Option
rights under this Option Agreement:



1.4.1.  
The Transferor shall ask Party C to convene a shareholders’ meeting. During the
meeting, the resolutions shall be proposed, approving the transfer of the
appropriate Equity Interest to Party A and/or its Designated Persons;

1.4.2.  
The Transferor shall, upon the terms and conditions of this Option Agreement and
the Notice related to the Purchased Equity Interest, enter into Equity Interest
purchase agreement in a form reasonably acceptable to Party A, with Party A
and/or its Designated Persons (as applicable);

1.4.3.  
The related parties shall execute all other requisite contracts, agreements or
documents, obtain all requisite approval and consent of the government, conduct
all necessary actions, without any Security Interest, transfer the valid
ownership of the Purchased Equity Interest to Party A and/or its Designated
Persons, and cause Party A and/or its Designated Persons to be the registered
owner of the Purchased Equity Interest. In this clause and this Option
Agreement, “Security Interest” means any mortgage, pledge, the right or interest
of the third party, any purchase right of equity interest, right of acquisition,
right of first refusal, right of set-off, ownership detainment or other security
arrangements, however, it does not include any security interest created under
the Equity Pledge Agreement.



1.5.  
Payment. The payment of the Purchase Price shall be determined by the
consultation of Party A and/or its Designated Persons with the Transferor
according to the applicable PRC laws at the time of exercise of the Option.



2.  
Promises Relating Equity Interest.



2.1.  
Promises Related to Party B. Party B and Party C hereby promise:

 
 
2

--------------------------------------------------------------------------------

 

 
2.1.1.  
Without prior written consent by Party A, not, in any form, to supplement,
change or renew the Articles of Association of Party B, to increase or decrease
registered capital of the corporation, or to change the structure of the
registered capital in any other forms;

2.1.2.  
According to customary fiduciary standards applicable to managers with respect
to corporations and their shareholders, to maintain the existence of the
corporation, prudently and effectively operate the business;

2.1.3.  
Without prior written consent by Party A, not, upon the execution of this Option
Agreement, to sell, transfer, mortgage or dispose, in any other form, any asset,
legitimate or beneficial interest of business or income of Party B, or encumber
or approve any encumbrance or imposition of any security interest on Party A’s
assets;

2.1.4.  
Without prior written notice by Party A, not issue or provide any guarantee or
permit the existence of any debt, other than (i) the debt arising from normal or
daily business but not from borrowing; and (ii) the debt disclosed to Party A
and obtained the written consent from Party A;

2.1.5.  
To normally operate all business to maintain the asset value of Party B, without
taking any action or failing to take any action that would result in a material
adverse effect on the business or asset value of Party B;

2.1.6.  
Without prior written consent by Party A, not to enter into any material
agreement, other than agreements in the ordinary course of business (for
purposes of this paragraph, if the amount of the agreement involves an amount
that exceeds a hundred thousand Yuan Renminbi (RMB 100,000) the agreement shall
be deemed material);

2.1.7.  
Without prior written consent by Party A, not to provide loan or credit loan to
any others;

2.1.8.  
Upon the request of Party A, to provide all materials of operation and finance
relevant to Party B;

2.1.9.  
Purchases and holds the insurance from the insurance company accepted by Party
A, the insurance amount and category shall be the same with those held by the
companies in the same industry or field, operating the similar business and
owning the similar properties and assets as Party B;

2.1.10.  
Without prior written consent by Party A, not to merge or associate with any
person, or acquire or invest in any person;

2.1.11.  
To notify Party A of the occurrence or the potential occurrence of the
litigation, arbitration or administrative procedure related to the assets,
business and income of Party B;

2.1.12.  
In order to keep the ownership of Party B to all its assets, to execute all
requisite or appropriate documents, take all requisite or appropriate actions,
and pursue all appropriate claims, or make requisite or appropriate pleas for
all claims;

2.1.13.  
Without prior written notice by Party A, not to assign equity interests to
shareholders in any form; however, Party B shall distribute all or part of its
distributable profits to its own shareholders upon request by Party A;

2.1.14.  
According to the request of Party A, to appoint any person designated by Party A
to be the director(s) of Party B.



2.2.  
Promises Related to Transferor. Party C hereby promise:



2.2.1.  
Without prior written consent by Party A, not, upon the execution of this Option
Agreement, to sell, transfer, mortgage or dispose in any other form any
legitimate or beneficial interest of equity interest, or to approve any other
security interest set on it, with the exception of the pledge set on the equity
interest of the Transferor subject to Equity Pledge Agreement;

2.2.2.  
Without the prior written notice by Party A, not to decide or support or execute
any shareholder resolution at any shareholder meeting of Party B that approves
any sale, transfer, mortgage or dispose of any legitimate or beneficial interest
of equity interest, or allows any other security interest set on it, other than
the pledge on the equity interests of Transferor pursuant to Equity Pledge
Agreement;

2.2.3.  
Without prior written notice by Party A, the Parties shall not agree or support
or execute any shareholders resolution at any shareholder meeting of Party B
that approves Party B’s merger or association with any person, acquisition of
any person or investment in any person;

2.2.4.  
To notify Party A the occurrence or the potential occurrence of the litigation,
arbitration or administrative procedure related to the equity interest owned by
them;

2.2.5.  
To cause the Board of Directors of Party B to approve the transfer of the
Purchased Equity Interest subject to this Option Agreement;

2.2.6.  
In order to keep its ownership of the equity interest, to execute all requisite
or appropriate documents, conduct all requisite or appropriate actions, and make
all requisite or appropriate claims, or make requisite or appropriate defend
against fall claims of compensation;

2.2.7.  
Upon the request of Party A, to appoint any person designated by Party A to be
the directors of Party B;

2.2.8.  
Upon the request of Party A at any time, to transfer its Equity Interest
immediately to the representative designated by Party A unconditionally at any
time and abandon its prior right of first refusal of such equity interest
transferring to another available shareholder;

2.2.9.  
To prudently comply with the provisions of this Option Agreement and other Said
Agreements entered into collectively or respectively by the Transferor, Party B
and Party A and perform all obligations under these Said Agreements, without
taking any action or any nonfeasance that sufficiently affects the validity and
enforceability of these Said Agreements.

 
 
3

--------------------------------------------------------------------------------

 

 
3.  
Representations and Warranties. As of the execution date of this Option
Agreement and every transferring date, Party B and Party C hereby represent and
warrant collectively and respectively to Party A as follows:



3.1.  
It has the power and ability to enter into and deliver this Option Agreement,
and for every single transfer of Purchased Equity Interest according to this
Option Agreement, the corresponding equity interest transferring agreement (each
a “Transferring Agreement”) of which it as a party, and to perform its
obligations under this Option Agreement and any Transferring Agreement. Upon
execution, this Option Agreement and the Transferring Agreements of which it as
a party will constitute legal, valid and binding obligations and enforceable
against it in accordance with the applicable terms;



3.2.  
The execution, delivery of this Option Agreement and any Transferring Agreement
and performance of the obligations under this Option Agreement and any
Transferring Agreement will not: (i) cause to violate any relevant laws and
regulations of PRC; (ii) constitute a conflict with its Articles of Association
or other organizational documents; (iii) cause to breach any Agreement or
instruments to which it is a party or having binding obligation on it, or
constitute the breach under any Agreement or instruments to which it is a party
or having binding obligation on it; (iv) cause to violate relevant authorization
of any consent or approval to it and/or any continuing valid condition; or (v)
cause any consent or approval authorized to it to be suspended, removed, or into
which other requests be added;



3.3.  
The shares of Party B are transferable, and Party B has not permitted or caused
any security interest to be imposed upon the shares of Party B.



3.4.  
Party B does not have any unpaid debt, other than (i) debt arising from its
normal business; and (ii) debt disclosed to Party A and obtained by written
consent of Party A;



3.5.  
Party B has complied with all PRC laws and regulations applicable to the
acquisition of assets and securities in connection with this Option Agreement.



3.6.  
No litigation, arbitration or administrative procedure relevant to the Equity
Interests and assets of Party B or Party B itself is in process or to be settled
and the Parties have no knowledge of any pending or threatened claim.



3.7.  
The Transferor bears the fair and salable ownership of its Equity Interest free
of encumbrances of any kind, other than the security interest pursuant to the
Equity Pledge Agreement.



4.  
Assignment of Agreement



4.1.  
Party B and Party C shall not transfer their rights and obligations under this
Option Agreement to any third party without the prior written consent of the
Party A.



4.2.  
Party B and Party C hereby agrees that Party A shall be able to transfer all of
its rights and obligation under this Option Agreement to any third party as its
needs (natural person or legal entity) at any time, and such transfer shall only
be subject to a written notice sent to Party B, Party C by Party A, and no any
further consent from Party B and/or Party C will be required.



5.  
Effective Date and Term

 
 
 
4

--------------------------------------------------------------------------------

 

 
5.1.  
This Agreement shall be effective as of the date first set forth above.



5.2.  
The term of this Option Agreement is ten (10) years unless the early termination
in accordance with this Option Agreement or other terms of the relevant
agreements stipulated by the Parties. This Agreement may be extended according
to the written consent of Party A before the expiration of this Option
Agreement. The term of extension will be decided unanimously through mutual
agreement of the Parties.



5.3.  
At the end of the term of this Option Agreement (including any extension), or if
earlier terminated pursuant to Section 5.2, the Parties agree that any transfer
of rights and obligations pursuant to Section 4.2 shall continue in effect.



6.  
Applicable Law and Dispute Resolution



6.1.  
Applicable Law. The execution, validity, construing and performance of this
Option Agreement and the resolution of disputes under this Option Agreement
shall be governed by the laws of PRC.



6.2.  
Dispute Resolution. The parties shall strive to settle any dispute arising from
the interpretation or performance, or in connection with this Agreement through
friendly consultation. In case no settlement can be reached through consultation
within thirty (30) days, each party can submit such matter to South China
sub-commission of the China International Economic and Trade Arbitration
Commission (“CIETAC”) for arbitration in accordance with its arbitration rules
in force at the date of this Agreement including such addition to the CIETAC
arbitration rules as are therein contained. Arbitration shall take place in
Shenzhen of PRC and the arbitration proceedings shall be conducted in Chinese.
There shall be only one (1) arbitrator. Any resulting arbitration award shall be
final conclusive and binding upon the parties.



7.  
Taxes and Expenses. Each Party shall, according to the PRC laws, bear any and
all registering taxes, costs and expenses for equity transfer arising from the
preparation and execution of this Option Agreement and all Transferring
Agreements, and the completion of the transactions under this Option Agreement
and all Transferring Agreements.



8.  
Notices. Notices or other communications required to be given by any party
pursuant to this Option Agreement shall be written in English and Chinese and
delivered personally or sent by registered mail or postage prepaid mail or by a
recognized courier service or by facsimile transmission to the address of
relevant each party or both parties set forth below or other address of the
party or of the other addressees specified by such party from time to time. The
date when the notice is deemed to be duly served shall be determined as the
follows: (a) a notice delivered personally is deemed duly served upon the
delivery; (b) a notice sent by mail is deemed duly served the tenth (10th) day
after the date when the air registered mail with postage prepaid has been sent
out (as is shown on the postmark), or the fourth (4th) day after the delivery
date to the internationally recognized courier service agency; and (c) a notice
sent by facsimile transmission is deemed duly served upon the receipt time as is
shown on the transmission confirmation of relevant documents.



Party A
Vodafun Limited
 
Address: Palm Grove House, P.O. Box 438, Road Town, Tortola, British Virgin
Islands
 
Attn: Tian Yuan
   
Party B:
Galaxy Software (Guangzhou) Limited
 
Address: Room North-02, 9th Floor, No. 89 Zhongshan Avenue, Tianhe District,
Guangzhou 510630, the People’s Republic of China
 
Attn: Peter Liu
   
Party C:
Address: Room North-02, 9th Floor, No. 89 Zhongshan Avenue, Tianhe District,
Guangzhou 510630, the People’s Republic of China



9.  
Confidentiality. The Parties acknowledge and confirm any oral or written
materials exchanged by the Parties in connection with this Option Agreement are
confidential. The Parties shall maintain the secrecy and confidentiality of all
such materials. Without the written approval by the other Parties, any Party
shall not disclose to any third party any relevant materials, but the following
circumstances shall be excluded: (a) the materials that is known or may be known
by the general public (but not include the materials disclosed by each party
receiving the materials); (b) the materials required to be disclosed subject to
the applicable laws or the rules or provisions of stock exchange; or (c) The
materials disclosed by each Party to its legal or financial consultant relating
the transaction of this Option Agreement, and this legal or financial consultant
shall comply with the confidentiality set forth in this Section. The disclosure
of the confidential materials by staff or employed institution of any Party
shall be deemed as the disclosure of such materials by such Party, and such
Party shall bear the liabilities for breaching the contract. This clause shall
survive whatever this Option Agreement is invalid, amended, revoked, terminated
or unable to implement by any reason.

 
 
5

--------------------------------------------------------------------------------

 

 
10.  
Further Warranties. The Parties agree to promptly execute documents reasonably
required to perform the provisions and the aim of this Option Agreement or
documents beneficial to it, and to take actions reasonably required to perform
the provisions and the aim of this Option Agreement or actions beneficial to it.



11.  
Miscellaneous.



11.1.  
Amendment, Modification and Supplement. Any amendment and supplement to this
Option Agreement shall only be effective is made by the Parties in writing.



11.2.  
Entire Agreement. Notwithstanding the Article 5 of this Option Agreement, the
Parties acknowledge that this Option Agreement constitutes the entire agreement
of the Parties with respect to the subject matters therein and supercede and
replace all prior or contemporaneous agreements and understandings, whether
orally or in writing.



11.3.  
Severability. If any provision of this Option Agreement is judged as invalid or
non-enforceable according to relevant Laws, the provision shall be deemed
invalid only within the applicable laws and regulations of the PRC, and the
validity, legality and enforceability of the other provisions hereof shall not
be affected or impaired in any way. The Parties shall, through fairly
consultation, replace those invalid, illegal or non-enforceable provisions with
valid provisions that may bring the similar economic effects with the effects
caused by those invalid, illegal or non-enforceable provisions.



11.4.  
Headings. The headings contained in this Option Agreement are for the
convenience of reference only and shall not affect the interpretation,
explanation or in any other way the meaning of the provisions of this Option
Agreement.



11.5.  
Language and Copies. This Agreement has been executed in English in five (5)
duplicate originals; each Party holds one (1) original and each duplicate
original shall have the same legal effect.



11.6.  
Successor. This Agreement shall bind and benefit the successor of each Party and
the transferee allowed by each Party.



11.7.  
Survival. Any obligation taking place or at term hereof prior to the end or
termination ahead of the end of this Option Agreement shall continue in force
and effect notwithstanding the occurrence of the end or termination ahead of the
end of the Agreement. Article 6, Article 8, Article 9 and Section 11.7 hereof
shall continue in force and effect after the termination of this Option
Agreement.



11.8.  
Waiver. Any Party may waive the terms and conditions of this Option Agreement in
writing with the signature of the Parties. Any waiver by a Party to the breach
by other Parties within certain situation shall not be construed as a waiver to
any similar breach by other Parties within other situations.



[INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]




 
6

--------------------------------------------------------------------------------

 
SIGNATURE PAGE


IN WITNESS WHEREOF both parties hereto have caused this Option Agreement to be
duly executed by their legal representatives and duly authorized representatives
on their behalf as of the date first set forth above.


PARTY A:
Vodafun Limited
     
Legal/Authorized Representative:
         
/s/ Tian Yuan
 
Title: Director
   
PARTY B:
Galaxy Software (Guangzhou) Limited
     
Legal/Authorized Representative:
         
/s/ Peter Liu
 
Title: Director
   
PARTY C: 
/s/ LIU Ling
 
owns 80% shares of Galaxy Software (Guangzhou) Limited
         
/s/ Peter LIU
 
Owns 10% shares of Galaxy Software (Guangzhou) Limited
     
/s/ ZHONG Lin
 
Owns 10% shares of Galaxy Software (Guangzhou) Limited


7